DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 07/15/2021 has been entered and made of record. Claims 1, 12, and 21 were amended. Claims 1, 3, 12, 14, and 21-22 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0156518) in view of Engelland-Gay et al. (US 2021/0192793) and Mitchell et al. (US 2017/0103562).
Regarding claim 1, Mammou teaches/suggests: An apparatus comprising: 
one or more processors (Mammou Fig. 7: processors 710a-710n) to: 
receive point cloud data including a plurality of images and camera parameters associated with a camera, wherein the point cloud data is associated with a point cloud (Mammou [0275]: “At 402, a point cloud is received by an 
generate encoded point cloud data including a color texture image of the plurality of images, and depth map metadata associated with the color texture image to describe the camera parameters and a mapping of the cropped regions to a real coordinate space (Mammou [0276]-[0277]: “At 404, compressed point cloud information is determined … At 406, a compressed point cloud is encoded using the compressed point cloud information determined at 404;” [0249]-0251]: “In some embodiments, for each patch, the following information may be encoded … Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0) … 
generate a depth map for the color texture image based on the depth map metadata, and store the depth map metadata (Mammou [0284]-[0285]: “At 412 a color patch image is generated for the points of the point cloud included in the patch … In addition, depth information for the points of the patch relative to the patch plane is determined at 416, and at 418 a depth patch image is generated based on the depth information determined at 416;” [0249]-0251]: “In some embodiments, for each patch, the following information may be encoded … Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0) … Minimum/maximum/average/median depth value;” [0167]-[0169]: “Also, a projection-based transformation that maps 3D points to 2D pixels could be generalized to support arbitrary 3D to 2D mapping … Store the 3D to 2D transform parameters or the pixel coordinates associated with each point … Store X, Y, Z coordinates in the geometry images instead of or in addition to the depth information.”), 
wherein the depth map is segmented and decomposed into axis-aligned rectangular cropped regions (Mammou [0123]: “A segmentation process may decompose a point cloud into a minimum number of patches (e.g., a contiguous subset of the surface described by the point cloud), while making sure that the respective patches may be represented by a depth field with respect to a patch plane;” [0250]: “Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0).”), 
wherein the rectangular cropped regions and corresponding regions in the color texture image are bin-packed into a single depth image and the color texture image, respectively to maximize area usage (Mammou [0286]: “…at 420 the patch images for the patches are packed into one or more image frames;” [0170]: “In some embodiments, depth maps associated with patches, also referred to herein as “depth patch images,” such as those described above, may be packed into a 2D image frame;” [0175]: “In some embodiments, the packing process can be considered a bin-packing problem and a first decreasing strategy as described above may be applied to solve the bin-packing problem.”), and 
store size metadata that are used to map the rectangular cropped regions to the real coordinate space (Mammou [0063]: “For example, patch information indicating sizes and shapes of patches determined for the point cloud and packed in an image frame may be generated and/or encoded by an auxiliary patch-information compression module;” [0249]-0251]: “In some embodiments, for each patch, the following information may be encoded … Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0) … Minimum/maximum/average/median depth value;” [0167]-[0169]: “Also, a projection-based transformation that maps 3D points to 2D pixels could be generalized to support arbitrary 3D to 2D mapping … Store the 3D to 2D transform parameters or the pixel coordinates associated with each point … Store X, Y, Z coordinates in the geometry images instead of or in addition to the depth information.”), 
wherein the depth map for the color texture image is further based on a level of intensity relating to an image pixel corresponding to a distance (Mammou [0006]: “Also, for example, the patch image comprising depth information for the set of points included in the patch may depict depth information, such as depth distances in a Z direction. To depict the depth information, the depth patch image may include a parameter that varies in intensity based on the depth of points in the point cloud at a particular location in the patch image.”); and 
facilitate compression of the color texture image and the depth image (Mammou [0276]-[0277]: “At 404, compressed point cloud information is determined … At 406, a compressed point cloud is encoded using the compressed point cloud information determined at 404.”).
Mammou is silent regarding a distance from a center of the camera to the point cloud. Engelland-Gay, however, teaches/suggests a distance from a center of the camera to the point cloud (Engelland-Gay [0047]: “A point from the point cloud can be restored by projecting the location of its corresponding pixel along a straight line through the optical center point of the virtual camera and into the 3-D space of the point cloud. The specific location of the restored point along this straight line can be set based on the distance which was associated with the corresponding pixel during the forward-projection process.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the depth distances of Mammou to be from the optical center of the camera to the point cloud as taught/suggested by Engelland-Gay in order to determine the depth information.

Mammou as modified by Engelland-Gay does not teach/suggest store bin offset. Mitchell, however, teaches/suggests store bin offset (Mitchell [0030]: “A bin-packing algorithm and/or other technique may be used to calculate an efficient placement of these non-transparent pixels, creating a single "collage" sequence containing all non-transparent pixel sections for individual ones of the layers. Metadata (e.g., from an XML source) may encode the relative displacement of the layers along the depth-of-field axis, and/or the static placement of these areas.”). Before the effective filing date of the claimed invention, the substitution of one known element (the relative displacement, i.e., bin offset, of Mitchell) for another (the static placement, i.e., UV location, of Mammou) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to determine the position of the patch.

Claim 12 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Mammou as modified by Mitchell further teaches/suggests at least one non-transitory computer readable medium having instructions stored thereon (Mammou Fig. 7: memory 720 including program instructions 722).

Claim 21 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale.

Claims 3, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0156518) in view of Engelland-Gay et al. (US 2021/0192793) and Mitchell et al. (US 2017/0103562) as applied to claims 1, 12, and 21 above, and further in view of Do et al. (US 2017/0231550).
Regarding claim 3, Mammou as modified by Engelland-Gay and Mitchell teaches/suggests: The apparatus of claim 1, wherein the metadata comprises a minimum depth for the depth map and corresponding camera parameters (Mammou [0249]-0251]: “In some embodiments, for each patch, the following information may be encoded … Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0) … Minimum/maximum/average/median depth value;” [0167]-[0169]: “Also, a projection-based transformation that maps 3D points to 2D pixels could be generalized to support arbitrary 3D to 2D mapping … Store the 3D to 2D transform parameters or the pixel coordinates associated with each point … Store X, Y, Z coordinates in the geometry images instead of or in addition to the depth information.”). Mammou as modified by Engelland-Gay and Mitchell does not teach/suggest wherein the depth image is resizable to match one or more pre-specified restrictions on a maximum image size to limit memory footprint per frame. Do, however, teaches/suggests wherein the depth image is resizable to match one or more pre-specified restrictions on a maximum image size to limit memory footprint per frame (Do [0195]: “Because the image taken by the mobile phone could have a big size, the image is resized to 512 pixels on its longest edge, using cubic interpolation with anti-aliasing enabled, before feeding it into the detection pipeline, in order to reduce the processing time and the memory footprint.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the depth patch image of Mammou as modified by Engelland-Gay and Mitchell to be resized as taught/suggested by Do in order to reduce the processing time.

Claims 14 and 22 recite limitations similar in scope to those of claim 3, and are rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “wherein the depth map for the color texture image is further based on a level of intensity relating to an image pixel corresponding to a distance from a center of the camera to the point cloud” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0123507 – point cloud
US 2020/0057778 – point cloud
US 2020/0174130 – point cloud
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611